EXHIBIT 10.2

Note: Certain information has been omitted from this exhibit and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment in accordance with Rule 24b-2 of the Securities Exchange
Act of 1934, as amended. The locations of these omissions are indicated in the
exhibit by the following markings: [**].

OMB Approval

 

           

1. CONTRACT ID CODE

  Page of Pages AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT              
1     2    

2. AMENDMENT/MODIFICATION NO.

    Modification 05

  3. EFFECTIVE DATE


    See Block 16c    

  4. REQUISITION/PURCHASE REQ. NO.

 

    N/A

  5. PROJECT NO. (If applicable)
6. ISSUED BY                                                     CODE   0493A  
7. ADMINISTERED BY (If other than Item 6)   CODE        

Department of Veterans Affairs

Center for Acquisition Innovation (049A1)

Attn: Steve Santos

810 Vermont Avenue, N.W.

Washington, D.C. 20420

 

 

SAME AS BLOCK 6

           

6. NAME AND ADDRESS OF CONTRACTOR (No. Street, county, State and ZIP: Code)

QuadraMed Corporation

Attn: Ted Borris

12110 Sunset Hills Road

Suite 600

Reston, VA 20190

  (4)   9A. AMENDMENT OF SOLICITATION NO.

 

      9B. DATED (SEE ITEM 11)

 

      10A. MODIFICATION OF CONTRACT/ORDER NO.

 

    BPA 101-049A3H-005

         

 

CODE

 

 

FACILITY CODE

 

 

X

  10B. DATED (SEE ITEM 13)

 

    04/26/2005

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers                     is extended. x     is
not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter to telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.

 

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

N/A                                                                     
Obligation: N/A

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

(4)

  

A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

           

B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation data,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b)

 

           

C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

      

x

  

D.    OTHER (Specify type of modification and authority)

FAR 52.243-1, Changes

    

E. IMPORTANT: Contractor      is not, x is required to sign this document and
return 1 cop(y)ies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Project Title: VA EPS Standardized Technology

See continuation on Page 2 of 2 for details.

 

15A. NAME AND TITLE OF SINGER (Type or print)   

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

PHYLLIS JACKSON

Contracting Officer

 

15B. CONTRACTOr/OFFEROR    15C. DATE SIGNED    16B. UNITED STATES OF AMERICA   
16C. DATE SIGNED        

        ____________________________

(Signature of person authorized to sign

       

BY  ______________________________

(Signature of Contracting Officer

     NSN 7540-01-152-8070    30-105       STANDARD FORM 30 (REV. 10-83) PREVIOUS
EDITION UNUSABLE    Computer Generated       Prescribed by GSA



--------------------------------------------------------------------------------

PAGE 2 of 2

BPA 101-049A3-005

Modification 05

The purpose of this modification is to reflect the changes made to the pricing
structure of this BPA.

 

  1. In accordance with contractor’s proposal dated October 7, 2007 and Order
No. 776-C80084, the BPA pricing list is hereby changed to a 5-tier pricing
structure, as detailed below. This 5-tier pricing structure hereby replaces the
3-Tier pricing structure in its entirety, and is effective as of November 15,
2007.

 

Pricing Tiers – FY08

XS    [**] S    [**] M    [**] L    [**] XL    [**] The cost for an additional
VIP license to be added to a parent facility
license is $ [**] per site

Pricing Tiers – FY09

XS    [**] S    [**] M    [**] L    [**] XL    [**] The cost for an additional
VIP license to be added to a parent facility
license is $ [**] per site

Pricing Tiers – FY10

XS    [**] S    [**] M    [**] L    [**] XL    [**] The cost for an additional
VIP license to be added to a parent facility
license is $ [**] per site



--------------------------------------------------------------------------------

  2. This 5-tier pricing structure eliminates the distinction between the EPS
and VIP based on the site’s EPS facility size as detailed below:

 

VISN

  

Facility/Site

  

Facility Size

1

  

VA NEW ENGLAND HEALTHCARE SYSTEM

  

1

  

BEDFORD

   XS

1

  

BOSTON

   S (+1)

1

  

BOSTON

  

1

  

WEST ROXBURY

  

1

  

MANCHESTER

   XS

1

  

NORTHAMPTON

   XS

1

  

PROVIDENCE

   XS

1

  

TOGUS

   XS

1

  

WEST HAVEN

   S

1

  

WHITE RIVER JCT

   XS

1

  

VISN 1 CODING POOL (AUGUSTA, ME)

  

2

  

VA HEALTHCARE NETWORK UPSTATE NEW YORK

   XL (+4)

2

  

ALBANY

  

2

  

BATH

  

2

  

BUFFALO

  

2

  

CANANDAIGUA

  

2

  

SYRACUSE

  

3

  

VA NY/NJ VETERANS HEALTHCARE NETWORK

  

3

  

BRONX

   XS

3

  

N.Y, HARBOR HCS

   M

3

  

MONTROSE VA HUDSON HCS NY

   XS

3

  

NORTHPORT

   S

3

  

EAST ORANGE

   S

4

  

VA STARS & STRIPES HEALTHCARE NETWORK

  

4

  

JAMES EVAN ZANDT VAMC

   XS

4

  

BUTLER

   XS

4

  

CLARKSBURG

   XS

4

  

COATESVILLE

   XS

4

  

ERIE

   XS

4

  

LEBANON

   XS

4

  

PHILADELPHIA

   S

4

  

PITTSBURGH-UNIV DR

   S

4

  

WILKES BARRE

   S

4

  

WILMINGTON

   XS

5

  

VA CAPITOL HEALTHCARE NETWORK

  

5

  

MARTINSBURG

   S

5

  

WASHINGTON

   S

5

  

BALTIMORE

   M

6

  

VA MID-ATLANTIC HEALTHCARE NETWORK

  

6

  

ASHEVILLE-OTEEN

   XS

6

  

BECKLEY

   XS

6

  

DURHAM

   S

6

  

FAYETTEVILLE NC

   S

6

  

HAMPTON

   XS

6

  

RICHMOND

   S

6

  

SALEM

   S

6

  

SALISBURY

   S

7

  

THE SOUTHEAST NETWORK

  

7

  

ATLANTA

   S

7

  

AUGUSTA

   S

7

  

BIRMINGHAM

   S

7

  

CHARLESTON

   S

7

  

COLUMBIA SC

   S

7

  

DUBLIN

   XS

7

  

MONTGOMERY (CAVHCS)

   S(+1)

7

  

MONTGOMERY

  

7

  

TUSKEGEE

  

7

  

TUSCALOOSA

   XS

8

  

VA SUNSHINE HEALTHCARE NETWORK

  

8

  

BAY PINES

   M

8

  

MIAMI

   S

8

  

N F US GA HCS

   L

8

  

ORLANDO

   S

8

  

SAN JUAN PR

   M

8

  

TAMPA

   XL

8

  

W PALM BEACH

   S

8

  

VISN 8 CAT

  

9

  

VA MID SOUTH HEALTHCARE NETWORK

  

9

  

HUNTINGTON

   S

9

  

LEXINGTON-LEESTOWN

   XS

9

  

LOUISVILLE

   S

9

  

MEMPHIS

   S

9

  

MOUNTAIN HOME

   S

9

  

VA MID TENN HCS NASH TN

   S

9

  

MID-SOUTH CUSTOMER ACCOUNT CENTER (MURF)

  

9

  

CONSOLIDATED CODING UNIT (CEREDO)

  

10

  

VA HEALTHCARE SYSTEM OF OHIO

  

10

  

CHILLICOTHE

   XS

10

  

CINCINNATI

   S

10

  

CLEVELAND-WADE PARK

   L

10

  

COLUMBUS-10C

   XS

10

  

DAYTON

   S

11

  

VETERANS IN PARTNERSHIP

  

11

  

ANN ARBOR HCS

   XS

11

  

BATTLE CREEK

   XS

11

  

DETROIT VAMC

   S

11

  

ILLIANA HCS DANVILLE IL

   XS

11

  

INDIANAPOLIS-10TH ST

   S

11

  

NORTHERN INDIANA HCS

   XS

11

  

SAGINAW

   XS

11

  

VISN 11 - CONSOLIDATED CODING POOL

  

12

  

VA GREAT LAKES HEALTH CARE SYSTEM

  

12

  

HINES

   S

12

  

IRON MOUNTAIN

   XS

12

  

MADISON

   XS

12

  

MILWAUKEE

   S

12

  

NORTH CHICAGO

   XS

12

  

TOMAH

   XS

12

  

VA CHICAGO HCS

   S(+1)



--------------------------------------------------------------------------------

VISN

  

Facility/Site

  

Facility Size

12

  

CHICAGO JESSE BROWN

  

12

  

CHICAGO LS

  

12

  

PATIENT FINANCIAL SERVICES CENTER

  

15

  

VA HEARTLAND NETWORK

  

15

  

VA HEARTLAND-E VH MO

   L (+3)

15

  

KANSAS CITY

  

15

  

MARION (IL)

  

15

  

POPLAR BLUFF

  

15

  

ST. LOUIS

  

15

  

VAMC HEARTLAND-W KANSAS MO

   L (+3)

15

  

COLUMBIA (MO)

  

15

  

TOPEKA

  

15

  

LEAVENWORTH

  

15

  

WICHITA

  

16

  

SOUTH CENTRAL VA HEALTH CARE NETWORK

  

16

  

ALEXANDRIA

   XS

16

  

FAYETTEVILLE AR

   S

16

  

GULF COAST HCS

   S

16

  

HOUSTON

   M

16

  

JACKSON

   S

16

  

LITTLE ROCK

   S

16

  

MUSKOGEE

   S

16

  

NEW ORLEANS

   S

16

  

OKLAHOMA CITY

   S

16

  

SHREVEPORT

   S

17

  

VA HEART OF TEXAS HEALTH CARE NETWORK

  

17

  

SAN ANTONIO

   M

17

  

VA CENTRAL TEXAS HCS

   M (+1)

17

  

CENTRAL TEXAS HEALTHCARE SYSTEM

  

17

  

MARLIN

  

17

  

DALLAS

   L

18

  

VA SOUTHWEST HEALTH CARE NETWORK

  

18

  

AMARILLO HCS

   XS

18

  

NEW MEXICO HCS

   S

18

  

EL PASO HCS

   XS

18

  

NORTHERN ARIZONA HCS

   XS

18

  

PHOENIX

   S

18

  

SOUTHERN ARIZONA HCS

   S

18

  

WEST TEXAS HCS

   XS

19

  

ROCKY MOUNTAIN NETWORK

  

19

  

CHEYENNE

   XS

19

  

DENVER

   S (+1)

19

  

DENVER

  

19

  

FORT LYON

  

19

  

FORT HARRISON

   XS (+1)

19

  

FORT HARRISON

  

19

  

MILES CITY

  

19

  

GRAND JUNCTION

   XS

19

  

SALT LAKE CITY HTHCARE

   S

19

  

SHERIDAN

   XS

20

  

NORTHWEST NETWORK

  

20

  

ALASKA HCS 8 RO

   XS

20

  

BOISE

   XS

20

  

PORTLAND

   S

20

  

PUGET SOUND HCS

   M

20

  

VA ROSEBURG HCS

   XS

20

  

S.ORG REHAB WHITE CITY

   XS

20

  

SPOKANE

   XS

20

  

WALLA WALLA

   XS

21

  

SIERRA PACIFIC NETWORK

  

21

  

CENTRAL CALIFORNIA HCS

   XS

21

  

HONOLULU

   XS

21

  

NCHC MARTINEZ

   S

21

  

PALO ALTO

   S

21

  

SAN FRANCISCO

   S

21

  

SIERRA NEVADA HCS

   XS

22

  

DESERT PACIFIC HEALTHCARE NETWORK

  

22

  

VA SOUTHERN NEVADA HCS

   S

22

  

VA LONG BEACH HCS CA

   S

22

  

LOMA LINDA

   S

22

  

VA SAN DIEGO HCS CA

   S

22

  

GREATER LA HCS

   M

23

  

VA MIDWEST HEALTH CARE NETWORK

  

23

  

FARGO

   XS

23

  

SIOUX FALLS

   XS

23

  

ST CLOUD

   XS

23

  

FORT MEADE

   XS

23

  

MINNEAPOLIS

   M

23

  

VA NEB-WESTERN IA HCS

   L (+4)

23

  

CENTRALIA

  

23

  

IOWA CITY

  

23

  

GRAND ISLAND

  

23

  

LINCOLN

  

23

  

OMAHA

  

CBO

  

MACPAC

   L

 

3. All other terms and conditions remain unchanged.

In consideration of the modification agreed to herein as complete equitable
adjustment for the work described in the modification, the Contractor hereby
releases the Government from any and all liability under this contract for
further equitable adjustments attributable to such facts or circumstances giving
rise to the proposal for adjustment.

////////////////////////////////////////////////////END OF
MODIFICATION/////////////////////////////////////////////////